                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19-cv-00187-FDW

LIONELL MARBURY,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                                ORDER
                                          )
FNU WILERBY, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       The North Carolina Attorney General’s Office, having moved to have the Waivers of

Service of Summons for Defendants Teresa Willoughby and Jamillah Myers (“Defendants”),

deemed timely filed [Doc. 22], and good cause appearing therefore,

       IT IS, THEREFORE, ORDERED that the Motion to Deem Waivers of Service of

Summons Timely Filed [Doc. 22] is GRANTED and the Waivers of Service of Summons for

Defendants Willoughby and Myers are deemed timely filed as of the date of this Order.

       The Clerk is also respectfully instructed to correct the names of the Defendants in the

docket in this matter to those stated in this Order.

                                                       Signed: January 20, 2020
